Order entered January 13, 2020




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00985-CR

                   MANOLO BERNAL MARTINEZ-ROMERO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-12775-P

                                               ORDER
        The reporter’s record was due November 19, 2019.         To date, the reporter’s record has

not been filed and we have had no communication from court reporter Crystal Brown regarding

the record. We ORDER the reporter’s record filed on or before February 3, 2020. We caution

Ms. Brown that the failure to file the reporter’s record by that date may result in the Court

ordering she not sit until the reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Raquel Jones,

Presiding Judge, 203rd Judicial District Court; to Crystal Brown, office court reporter, 203rd

Judicial District Court; and to counsel for all parties.

                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE